Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered February 7, 1990, which granted defendant Dennis Barek’s motion confirming the report of Judicial Hearing Officer (JHO) Hyman Korn and dismissing the complaint as against said defendant, unanimously affirmed, without costs.
Plaintiff sued defendant Barek alleging that Barek was one of eight guarantors of a note made by Federal Plaza Medical Associates, Inc. After a hearing before a Judicial Hearing Officer, it was found that Barek had never signed, ratified, or authorized anyone to sign the note. The IAS court confirmed the JHO’s report.
Plaintiff asserts that the IAS court improperly referred the case to the JHO. However, the IAS court appropriately framed the limited issues to be dealt with and referred them to a Referee. (See, CPLR 3211 [c]; 3212 [c]; CPLR 2218.) Indeed, there was good reason to believe that a determination of these limited issues would likely dispose of the case. (See, 4 Weinstein-Korn-Miller, NY Civ Prac ¶ 3211.45.)
While plaintiff urges that the issues were determined before it had an opportunity to conduct discovery, plaintiff never made an attempt over the five-month period between the IAS court’s referral and the commencement of the hearing to obtain court-ordered discovery. Moreover, plaintiff presented four witnesses and a handwriting expert to support its position and was thus not prejudiced by any lack of discovery.
We have considered plaintiffs other claims and find them to be meritless. Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Smith, JJ.